                                                           rr---••
                                                                Arii4tl4:>e:h,•e~ ~
                                                                              Cl   1•
                                                                                        ··



                                                           ti' USDC SDNY
                                                           (. DOClHi1ENT
UNITED STATES DISTRICT COURT                               H
                                                           , ELBCI'RONIC'.ALLY FILED ·
                                                            :                                                       '        '
SOUTHERN DISTRICT OF NEW YORK                              ti DOC#:
                                                             DATE f'ILED: dl4i~ . . .
                                                                       _--4-._-- ,

ANATVARON,
                                                           u
                                                           1£·~-------~~•>,t . . . .         :tr   ,..........,.,       ,.




                              Plaintiff,
                V.
                                                      18-Cv-4426 (SHS)

SHARON HAKMON .,                                       ORDER
                              Defendant.


SIDNEY H. STEIN, U.S. District Judge.
        The Court has received defendant's December 6, 2019 letter motion (ECF No. 54)
requesting leave to depose six individuals or entities, including plaintiff Varon, based
on amendments to plaintiff's complaint. (ECF No. 53.) Plaintiff's counsel objects solely
to the requested deposition of Varon. (ECF No. 55.) IT IS HEREBY ORDERED that:

    1. Defendant's motion for leave to conduct depositions of (1) Structural
         Engineering Technologies, P.C.; (2) N&S Soil and Concrete Testing or Nari
         Motwani; (3) AA Inspections & Building Services Inc. or Parbhunath Indardeo;
         (4) M.A.R. Design Services or Maqsood Ahmed Faruqi; and (5) Richard
         Ramkeesoon is granted.
    2.   Due to the concerns reflected by the Court on the record on November 22, 2019,
         defendant's motion for leave to re-depose plaintiff Varon is denied. See Fed. R.
         Civ. P. 26(c) ("The court may, for good cause issue an order to protect a party .. .
         from annoyance, embarrassment, oppression or undue burden or expense.").
    3.   If defendant intends to conduct those five depositions, he shall issue subpoenas
         to the deponents on or before January 31, 2020. The last day to take depositions
         shall be March 17, 2020.
    4.   Defendant is granted leave to retain a "geotechnical engineering expert who can
         inspect and report on the soil conditions." (ECF No. 54 at 2.) That report shall be
         served on defendant on or before March 17, 2020.
    5.   Plaintiff may depose defendant's "geotechnical engineering expert" on or before
         April 7, 2020.
    6.   There will be a pretrial conference in Courtroom 23A, 500 Pearl Street, New
         York, NY 10007 on March 19, 2020 at 11:00 a.m.
Dated: New York, New York
       January 21, 2020

                            SO ORDERED:




                             Sid   H. Stein, U.S.D.J.




                             2
